DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 07/20/2021 and RCE filed on 08/02/2021.  Claims 12-17, 19-22, and 24-32 are pending.  Claims 12 and 30 are independent.  Claims 24, 25, and 31 have been withdrawn.  Claims 18 and 23 have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
Drawings/Specification
The amendment to the drawings and specification filed on 07/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the drawings filed on 07/20/2021 introduces new matter into the disclosure.  The original disclosure does not describe that the element/piercing needle 80 (as shown in Fig. 3 of the replacement drawings) extends through/from the distal tip of the 
Applicant is required to cancel the new matter in the reply to this Office Action.
The replacement drawings and specification are also objected because numerals “80,” “70,” and “82” were used to describe other structures of the disclosed invention.  The original disclosure describes numerals “80” to be the “barbs,” “70” to be the “guidewire,” and “82” to be the “suture hold.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wires” of the steerable catheter, “needle” / “piercing tool,” and “securement member,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.   According to 37CFR 1.83(a), “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securement member for adjustably coupling the first and second sutures” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 19-22, 26-30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “a needle configured to extend from the distal tip of the steerable catheter to thread a second suture through the mitral leaflet at a leaflet attachment site” 
The limitation “the piercing tool extending from a distal tip of the second catheter through the mitral leaflet” in combination of the limitation “a needle” in claim 30 does not have sufficient support in the original disclosure.  The original disclosure describes a piercing tool or needle, but not both.
The limitation “the piercing tool extending from a distal tip of the second catheter through the mitral leaflet” in claim 30 does not have sufficient support in the original disclosure and is considered as new matter.   The original disclosure is silent on the piercing tool or needle being configured to extend from the distal tip of the steerable catheter.  Also, that’s not an inherent feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
30 recites the limitation "the piercing tool" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The art rejection below is made as best understood by the examiner because of the 35 USC 112 issues above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17, 19, 20, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US Pub. No.: 2008/0195126) in view of Gibbens, III (US Pub. No.: 2003/0083674) and Loulmet (US Pub. No.: 2011/0011917).
Regarding claims 12-17, 20, 27, and 29, Solem discloses a catheter-based system for mitral chordal repair, the catheter-based system comprising: a steerable catheter (200, Fig. 14A) configured to extend through a septal wall to access a mitral valve; wherein the steerable catheter has a distal tip (see Figure below, the tip shown below is at the distal portion of the catheter and is considered as one of the distal tips); a ventricular anchor (100, Fig. 15) coupled to a first suture (250, Fig. 15); a needle (216a/216b, Figs. 13B, 13C, and 14B-14D) configured extend from the distal tip of the steerable catheter to thread a second suture (234, Figs. 14B-14E) through the mitral leaflet at a leaflet attachment site, the second suture extending from a first side (bottom side of 54p) of the mitral leaflet (Fig. 14E); a strain relieving pledget (pledget, Para. 

    PNG
    media_image1.png
    420
    625
    media_image1.png
    Greyscale

Gibbens, III teaches, in the same field of endeavor (tissue suturing catheter), a steerable catheter (the whole device or catheter shown in Fig. 154) comprising wires 396, Fig. 154) extending from a handle at a proximal portion of the steerable catheter (Para. [0355], the operator connect to the proximal end of the wires/cables) to a distal portion of the steerable catheter (Fig. 154 and Para. [0355]); wherein the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the steerable catheter of Solem to include wires extending from a handle at a proximal portion of the steerable catheter to a distal portion of the steerable catheter; wherein the wires are fully capable to actively deflect the steerable catheter through a predetermined curve to position a distal tip of the steerable catheter adjacent a mitral leaflet as taught by Gibbens in order to obtain the advantage of manipulating the suturing/steerable catheter to the desired location inside the body (Gibbens, III, Para. [0355]).
Loulmet teaches, in the same field of endeavor (catheter-based system), a catheter-based system comprising a ventricular anchor (402, Figs. 3-5) configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ventricular anchor of Solem to be configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle as taught by Loulmet in order to cause less damage to the body tissue via minimal invasive delivery of the ventricular anchor.
.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US Pub. No.: 2008/0195126) in view of Gibbens, III (US Pub. No.: 2003/0083674) and Loulmet (US Pub. No.: 2011/0011917) as applied to claim 12 above, and further in view of Stone et al. (US Pub. No.: 2007/0038230).
Regarding claim 21, Solem in view of Gibbens, III and Loulmet discloses substantially all the limitations of the claim as taught above but fails to disclose that the predetermined curve is a curve of about 180 degrees.
Stone teaches, in the same field of endeavor (steerable surgical device/shaft), a predetermined curved of a steerable surgical shaft or suturing device is a curve of about 180 degrees (Fig. 1 or Figs. 8 and 9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the predetermined curved of the catheter/suturing device of Solem in view of Gibbens and Loulmet to be a curve of about 180 degrees as taught by Stone in order to obtain the advantage of providing sufficient flexibility and steerability for the catheter/suturing device suture at a desired location and direction inside the body.
Regarding claim 22, Stone teaches that the steerable catheter/suturing device includes slots (122 and 124, Figs. 8 and 9) configured to collapse as tension is applied 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the steerable catheter/suturing device of Solem in view of Gibbens and Loulmet to include slots configured to collapse as tension is applied to the wires to curve the steerable catheter/ suturing device through the predetermined curve, and wherein the slots are into one side of the steerable catheter as taught by Stone in order to provide sufficient flexibility and freedom of motion to achieve bending and steerability of the steerable catheter/ suturing device (Stone, Para. [0040])
The phrase “the slots are laser-cut” is being treated as a product by process limitation; that is, that the slots are made by laser cutting. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Stone is silent as to the process used to make the slots on the side of the catheter/suturing device, it appears that the product in Solem in view of Gibbens, III and Stone would be the same or similar as that claimed.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US Pub. No.: 2008/0195126) in view of Gibbens, III (US Pub. No.: 2003/0083674) and Loulmet (US Pub. No.: 2011/0011917) as applied to claim 12 above, and further in view of Davidson (US Pub. No.: 2007/0118151).

Davidson teaches, in the same field of endeavor (catheter-based system), a ventricular anchor which is a coiled anchor (50, Fig. 16).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ventricular anchor of Solem in view of Gibbens and Loulmet to be a coiled anchor as taught by Davidson in order to obtain the advantage of allowing to anchor to repositioned or removed while reducing tissue damage (Davidson, Para. [0098]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US Pub. No.: 2008/0195126) in view of Gibbens, III (US Pub. No.: 2003/0083674) and Loulmet (US Pub. No.: 2011/0011917) as applied to claim 12 above, and further in view of Hlavka et al. (US Pub. No.: 2004/0172046).
Regarding claim 28, Solem in view of Gibbens, III and Loulmet discloses substantially all the limitations of the claim as taught above but fails to disclose that the securement member is a sliding one-way stopper.
Hlavka teaches, in the same field of endeavor (suture securement member), an suture securement member (1002, Figs 10a and 10b) comprising a sliding one-way stopper (Para. 0114]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the securement member of Solem in view of Gibbens and Loulmet to be a sliding one-way stopper as taught by Hlavka in 
Claim(s) 30 and 32 is/are rejected under 35 U.S.C. 103 as being anticipated by Solem (US Pub. No.: 2008/0195126) in view of Loulmet (US Pub. No.: 2011/0011917).
Regarding claims 30 and 32, Solem discloses a multi-catheter system for mitral chordal repair, the multi-catheter system comprising: a first catheter (200, Figs. 13A-14E) configured to traverse a septal wall to provide access to a mitral valve; a needle (216a/216b, Figs. 13B, 13C, and 14B-14D) fully capable to extend through a mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet (Figs. 14B-14D);  a second catheter (combination of 240 and 260, Figs. 13A-17B) including means (Fig. 14A and Para. [0090], such as the steerability of catheter 240; the catheter 240 is steered or guided from the inferior vena cava to the right atrium, through the atrial septum, and into the left atrium) fully capable of steering the second catheter to locate the piercing tool/needle (216a, 216b, Figs. 13C-14D) from a distal tip (the distalmost end tip of 240, Fig. 14E) of the second catheter through the mitral leaflet (Fig. 14E, steerability of second catheter 240 of the second catheter 240 is fully capable to steer the second catheter 240 to locate a piercing tool or needle to extend from the distalmost end tip of second catheter 240 through catheter 200 and then through the mitral leaflet because the catheter 200 with the piercing tool/needle extends from the distalmost end tip of the second catheter to the mitral leaflet), the first side of the mitral leaflet opposite the second side of the mitral leaflet (Para. [0090], the catheters can be advanced through other approaches through the septal wall between the atrium.  The steerable 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ventricular anchor of Solem to be configured for delivery through the septal wall and through the mitral valve in order to attach to tissue in a left ventricle; wherein the ventricular anchor is configured to be delivered via the first catheter as taught by Loulmet in order to cause less damage to the body tissue via minimal invasive delivery of the ventricular anchor.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-17, 19-22, 26-30, and 32 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s)/comment(s) with regard to the objections to drawings on pages 8-9 of the response filed on 07/20/2021, the amendment to the drawings and specification filed on 07/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the drawings filed on 07/20/2021 introduces new matter into the disclosure.  The original disclosure does not describe that the element/piercing needle 80 (as shown in Fig. 3 of the replacement drawings) extends through/from the distal tip of the steerable catheter 20.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The replacement drawings and specification are also objected because numerals “80,” “70,” and “82” were used to describe other structures of the disclosed invention.  The original disclosure describes numerals “80” to be the “barbs,” “70” to be the “guidewire,” and “82” to be the “suture hold.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wires” of the steerable catheter, “needle” / “piercing tool,” and “securement member,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.   According to 37CFR 1.83(a), “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
In response to the argument(s) on the rejection of claim 12 in the remarks on page 9-11 of the response filed on 07/20/2021, Solem discloses a catheter-based system for mitral chordal repair, the catheter-based system comprising: a steerable catheter (200, Fig. 14A) configured to extend through a septal wall to access a mitral valve; wherein the steerable catheter has a distal tip (see Figure below, the tip shown below is at the distal portion of the catheter and is considered as one of the distal tips); a ventricular anchor (100, Fig. 15) coupled to a first suture (250, Fig. 15); a needle (216a/216b, Figs. 13B, 13C, and 14B-14D) configured extend from the distal tip of the steerable catheter to thread a second suture (234, Figs. 14B-14E) through the mitral leaflet at a leaflet attachment site, the second suture extending from a first side (bottom side of 54p) of the mitral leaflet (Fig. 14E).  

    PNG
    media_image1.png
    420
    625
    media_image1.png
    Greyscale

In response to the argument(s) on the rejection of claim 30 in the remarks on page 9-11 of the response filed on 07/20/2021, Solem discloses a multi-catheter system for mitral chordal repair, the multi-catheter system comprising: a first catheter (200, Figs. 13A-14E) configured to traverse a septal wall to provide access to a mitral valve; a needle (216a/216b, Figs. 13B, 13C, and 14B-14D) fully capable to extend through a mitral leaflet from a first side of the mitral leaflet to a second side of the mitral leaflet, the first side of the mitral leaflet opposite the second side of the mitral leaflet (Figs. 14B-14D);  a second catheter (combination of 240 and 260, Figs. 13A-17B) including means (Fig. 14A and Para. [0090], such as the steerability of catheter 240; the catheter 240 is steered or guided from the inferior vena cava to the right atrium, through the atrial septum, and into the left atrium) fully capable of steering the second catheter to locate 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150313620 A1		SURI; Rakesh M. discloses a catheter system for repairing a mitral valve.
US 20170340443 A1		Stearns; Grant Matthew et al. a catheter system for mitral valve leaflet approximation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771